Stephens, J.
1. Where one partner is inactive in the business and lias no knowledge of the state of the business, and the other partner, with knowledge of these facts knowingly makes a false representation as to the extent of the partnership’s liabilities to third persons and thereby induces the other partner to purchase the business and become liable for its unpaid debts, and where the partner purchasing the business relies upon these representations, the partner making the representations is guilty of a fraud upon the other partner and is liable to' the latter in damages. The partner who is inactive in the business and who is not acquainted with the state of the business has not equal means with the other partner of knowing the falsity of the representations. Hunt v. Hardwick, 68 Ga. 100; Cheney v. Powell, 88 Ga. 629 (4), 634 (15 S. E. 750); Marietta Fertilizer Co. v. Beckwith, 4 Ga. App. 245 (61 S. E. 149) ; Smith v. Shinn, 31 Ga. App. 356 (120 S. E. 647) ; Fellows v. Sapp, 45 Ga. App. 89 (163 S. E. 314).
2. The petition, in the suit by the partner purchasing the business against the other partner, set out a cause of action and the court did not err in overruling the general demurrer to the petition.

Judgment affirmed.


Jenlcins, P. J., and Sulton, J., eonem-.